                                                                  GABROY LAW OFFICES
                                                             1    Christian Gabroy (#8805)
                                                                  The District at Green Valley Ranch
                                                             2    170 South Green Valley Parkway, Suite 280
                                                                  Henderson, Nevada 89012
                                                             3    Tel     (702) 259-7777
                                                                  Fax (702) 259-7704
                                                             4    christian@gabroy.com
                                                                  Attorneys for Plaintiff
                                                             5
                                                                                                  UNITED STATES DISTRICT COURT
                                                             6
                                                                                                       DISTRICT OF NEVADA
                                                             7
                                                                        STEPHANIE         HUTCHINSON,        an           Case No. 2:16-CV-02397-MMD-GWF
                                                             8          individual,
                                                             9                            Plaintiff,                      STIPULATION AND ORDER
                                                                        vs.                                               TO EXTEND TIME TO FILE
                                                             10                                                           JOINT PRETRIAL ORDER
                                                                        GLOBAL EXPERIENCE SPECIALISTS,
                                                             11         INC.; EMPLOYEE(S)/AGENT(S) DOES                   (Second Request)
                                                                        1-10; and ROE CORPORATIONS 11-20,
                                                             12         inclusive,
GABROY LAW OFFICES

                     (702) 259-7777 FAX: (702) 259-7704
                      170 S. Green Valley Pkwy., Suite 280




                                                             13                           Defendant.
                           Henderson, Nevada 89012




                                                             14

                                                             15               IT IS HEREBY STIPULATED AND AGREED by the parties’ counsel of record that
                                                             16   the parties will have up to and including April 17, 2019 to file a Joint Pretrial Order. This
                                                             17   is the second request for an extension of this deadline since the Settlement Conference
                                                             18   occurred. The parties have met to discuss pretrial issues, but further time will be needed
                                                             19   to complete the Joint Pretrial Order.
                                                             20   ///
                                                             21

                                                             22

                                                             23

                                                             24

                                                             25

                                                             26
                                                             27

                                                             28
                                                                                                            Page 1 of 2
                                                             1          This request is not sought for any improper purpose or other reason of delay.
                                                             2

                                                             3    DATED this 5th day of March 2019.
                                                             4
                                                                  FISHER & PHILLIPS                             GABROY LAW OFFICES
                                                             5
                                                                  By: _/s/ Scott M. Mahoney_                    By: _/s/ Christian Gabroy___________
                                                             6    Scott M. Mahoney, Esq.                        Christian Gabroy, Esq.
                                                                  300 S. Fourth Street                          The District at Green Valley Ranch
                                                             7    Suite 1500                                    170 South Green Valley Parkway,
                                                                  Las Vegas, NV 89101                           Suite 280
                                                             8    Attorney for Defendant                        Henderson, Nevada 89012
                                                                                                                Attorney for Plaintiff
                                                             9

                                                             10
                                                                                                    IT IS SO ORDERED:
                                                             11

                                                             12
GABROY LAW OFFICES

                     (702) 259-7777 FAX: (702) 259-7704
                      170 S. Green Valley Pkwy., Suite 280




                                                                                                    _______________________________
                                                             13                                     UNITED STATES DISTRICT JUDGE
                           Henderson, Nevada 89012




                                                             14
                                                                                                           March 5, 2019
                                                                                                    DATED: ____________
                                                             15

                                                             16

                                                             17

                                                             18
                                                             19

                                                             20

                                                             21

                                                             22

                                                             23

                                                             24

                                                             25

                                                             26
                                                             27

                                                             28
                                                                                                       Page 2 of 2
